              Case 1:20-cv-05495-CM Document 3 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALPHONSO SYVILLE,
                            Plaintiff,
                    -against-
CITY OF NEW YORK; MAYOR BILL DE                             20-CV-5495 (CM)
BLASIO; UNKNOWN, DIRECTOR OF
DEPARTMENT OF HOMELESS SERVICES;                            ORDER OF DISMISSAL
STEVEN BANKS, COMMISSIONER OF
DEPARTMENT OF SOCIAL SERVICES;
OXIRIS BARBOT, NYC HEALTH
COMMISSIONER,
                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Alphonso Syville, appearing pro se, brings this action under 42 U.S.C. § 1983,

raising claims regarding the conditions at the Help Meyer’s MICA Shelter on Wards Island (Help

Meyers) and the inadequate response to the threat of the COVID-19 virus. The Court dismisses

the complaint for the following reasons.

       Plaintiff has previously submitted to this Court a substantially similar complaint alleging

the same claims. That case is presently pending before the Honorable Paul G. Gardephe of this

Court under docket number 20-CV-4633. As this complaint raises the same claims, no useful

purpose would be served by litigating this duplicate lawsuit. Therefore, this complaint is

dismissed without prejudice to Plaintiff’s pending case under docket number 20-CV-4633. 1

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.



       1
          If Plaintiff wishes to amend his complaint to add additional claims or additional
defendants, he may request leave to file an amended complaint in that case. Plaintiff must be sure
to label his submissions with docket number 20-CV-4633 (PGG).
            Case 1:20-cv-05495-CM Document 3 Filed 09/09/20 Page 2 of 2




         Plaintiff’s complaint is dismissed as duplicative.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 9, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
